Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10 and 12 rejected under 35 USC 102 and claims 6-7 rejected under 35 USC 103 have been considered but are moot because the amendment to claim 1 has distinguished the claimed invention from the reference to Downie applied in the prior rejection of record.

Applicant's arguments filed 10/4/2021, with respect to the claims rejected as being unpatentable over the references to Pos and Downie, have been fully considered but they are not persuasive. The prior rejection of record has been maintained.
In response to applicant’s argument (pg. 12) that the reference to Pos was improperly interpreted, the rejection following has been updated to identify that element 12 meets the limitation “headrest”, which is tiltable relative to a disclosed (not shown) backrest by an adjustment device; moreover, the reference also identifies element 12 as a headrest, partly comprising the head support 10. Pos discloses in the written description that the headrest is coupled to a backrest of the child seat by the plank 15, which facilitates height adjustment of the headrest, wherein the upright position of the headrest would be substantially aligned with the backrest and the tilt positions would be angled relative to the backrest as claimed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is confusing because the claim recites limitations (“the first or the second or the third connecting device or the first or the second locking device is configured on the rear headrest part”) that are directed to an embodiment different from that defined in preceding claim 8 and have insufficient antecedent basis in the claim (in other words, claim 9 is directed to a different embodiment that is not combinable with that of claim 8). As such, it fails to clearly and distinctly define the structure and structural cooperative relationships that comprise the claimed invention. 
Claim 16 is confusing because the claim recites limitations (“the first or the second or the third connecting device or the first or the second locking device is configured on the rear headrest part”) that are directed to an embodiment different from that defined in preceding claim 15 and have insufficient antecedent basis in the claim (in other words, claim 16 is directed to a different embodiment that is not combinable with that of claim 15). As such, it fails to clearly and distinctly define the structure and structural cooperative relationships that comprise the claimed invention. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pos (US 2006/0033374) in view of Downie (WO 2007/104989).
Claim 1- Pos teaches a child seat mountable on a motor vehicle seat (Abstract), comprising: a seat area (not shown, ¶ [0001]), a backrest (not shown, ¶ [0001]), a headrest (12), and a headrest inclination adjusting device (fig. 2 & 4 show adjusting devices) for adjusting an inclination of the headrest relative to the backrest (not shown, ¶ 21- via headrest support 15); wherein the inclination ranges between a maximum upright position (W) and a maximum inclined position (S), wherein at least in the maximum inclined position (fig. 4) the headrest is inclined in a backward direction (¶ [0009]). 
Pos also teaches the headrest (12) is configured with a pair of lateral wings (11). The difference between Pos and the claimed invention is Pos does not teach the headrest with at least one belt guide. 
Downie discloses a child seat comprising: a seat area (2), a backrest (3), and a headrest (7) with at least one belt guide (21); wherein the headrest (7) is configured with a pair of lateral wings (fig. 2-3). Downie teaches that the belt guide is provided for correctly guiding a vehicle seatbelt in relation to the child seat (pg. 5: 2-3). 


Claim 3- Pos and Downie teach the child seat according to claim 1, wherein the headrest (12) taught by Pos is height-adjustable or is mounted height-adjustable (via headrest support plank 15, ¶ [0020]).  

Claim 5- Pos teaches a child seat mountable on a motor vehicle seat (Abstract), comprising: a seat area (not shown, ¶ [0001]), a backrest (not shown, ¶ [0001]), a headrest (12), and a headrest inclination adjusting device (fig. 2 & 4 show adjusting devices) for adjusting an inclination of the headrest relative to the backrest (not shown, ¶ 21- via headrest support 15); wherein the inclination of the headrest (fig. 4) increases (moves to the upright position W) when a predetermined inertia force is exceeded (¶ [0024]). 
Pos also teaches the headrest (12) is configured with a pair of lateral wings (11). The difference between Pos and the claimed invention is Pos does not teach the headrest with at least one belt guide. 
Downie discloses a child seat comprising: a seat area (2), a backrest (3), and a headrest (7) with at least one belt guide (21); wherein the headrest (7) is configured with a pair of lateral wings (fig. 2-3). Downie teaches that the belt guide is provided for correctly guiding a vehicle seatbelt in relation to the child seat (pg. 5: 2-3). 


Claim 6- Pos and Downie teach the child seat according to claim 1, wherein the backrest taught by Pos is coupled to a seat area (¶ [0001]) and coupled to the headrest via a headrest support plank (15).
Pos and Downie do not teach that an inclination of the backrest is adjustable relative to the seat area such that a change in the inclination of the backrest causes a change in the inclination of the headrest or vice versa. However, Pos teaches that it is known in the art to adjustably couple a child seat backrest with a seat area in order to change the inclination of the backrest relative to the seat area (¶ [0004]); wherein the adjustment of the child seat backrest allows the child backrest to adapt to the inclination of the vehicle backrest. Based on this teaching, it would have been obvious to one of ordinary skill in the art to configure the backrest of Pos to be adjustable relative to the seat area in order to provide an adjustable child backrest inclination in addition to the adjustable headrest inclination. 

Claim 7- Pos and Downie teach the child seat according to claim 1, wherein an angle range of an inclination adjustment of Pos’ headrest is between 3 and 20 degrees (¶ [0027]). 


Pos also teaches the headrest (12) is configured with a pair of lateral wings (11). The difference between Pos and the claimed invention is Pos does not teach the headrest with at least one belt guide. 
Downie discloses a child seat comprising: a seat area (2), a backrest (3), and a headrest (7) with at least one belt guide (21); wherein the headrest (7) is configured with a pair of lateral wings (fig. 2-3). Downie teaches that the belt guide is provided for correctly guiding a vehicle seatbelt in relation to the child seat (pg. 5: 2-3). 
Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the child seat of Pos to include a belt guide, as taught by Downie, in order to correctly guide a vehicle seatbelt attached to the child seat.


Claim 13 - Pos and Downie teach the child seat according to claim 1 mounted within a motor vehicle, and Pos further teaches a system: wherein a locking (hook-in connection, ¶ 23) of at least one inclination setting (fig. 4) can be released by a displacement of the headrest (¶ 23), andPRELIMINARY AMENDMENTPage 9Serial Number:UnknownDkt: 2450.028US1 Filing Date: Herewithone or more locking recesses (25) connected to the backrest (via holder 15) are opened upwards (fig. 4 shows the portion of the recesses receiving and locking-in the pin 19 is a bottom surface); and wherein the displacement can be effected by an inertia force (¶ 24).
Claim 14- Pos and Downie teach a method for adjusting the inclination of a headrest of a child seat according to claim 1 (see Pos, ¶ [0023]), Pos further teaching wherein the inclination of the headrest (fig. 4) is changed relative to a backrest (corresponding with plank 15), wherein an inertia force of the headrest (12) is used for this purpose (¶ 24).

 
Allowable Subject Matter
Claims 4, 8 and 15 are allowed.
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record did not show or suggest, either singly or combined, the child seat comprising a tiltable headrest with a belt guide, wherein the headrest tilts between an upright position and a rear-tilted position, and wherein side cheeks included with the headrest co-tilt with the headrest during adjustment; the references to Pos and Downie together teach configuring the side cheeks on a non-tiltable support of the headrest such that the side cheeks would not tilt with the headrest.
Regarding claim 4, the prior art of record did not show or suggest, either singly or combined, the child seat comprising a tiltable headrest with a belt guide, wherein the inclination of the headrest increases when a belt engaged with the belt guide applies a force that exceeds a predetermined tensile force; the references to Pos and Downie together teach configuring the belt guide adjacent to the side cheeks, which are disposed on a non-tiltable support of the headrest, such that the belt guide would not function to operate the tilt of the headrest.
Regarding claim 8, the difference between the teachings of Pos and Downie and the instant claim is Pos and Downie fail to teach the child seat comprising inter alia a relative position of a third swivel connecting device (bearing 17, Pos) remaining 
Regarding claim 15, the difference between the teachings of Pos and Downie and the instant claim is Pos and Downie fail to teach the child seat comprising inter alia a tiltable headrest with a belt guide, and a relative position of a third swivel connecting device (bearing 17, Pos) remaining unchanged relative to tilt adjustment, wherein side cheeks included with the headrest co-tilt with the headrest during adjustment.




 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636